Citation Nr: 1200101	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  02-20 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus with diabetic retinopathy.

3.  Entitlement to an initial compensable disability rating for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served honorably on active duty from February 1956 to September 1965.  He had a discharge under other than honorable conditions for the period of service from September 2, 1965 to September 12, 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In a July 2001 rating decision, the RO denied service connection for hypertension and for diabetes mellitus with diabetic retinopathy.  In a July 2004 decision, the RO granted service connection for bilateral hearing loss, and assigned a 0 percent disability rating.

In March 2007, the Board issued a decision denying, in pertinent part, service connection for hypertension and diabetes mellitus with diabetic retinopathy.  The Board also issued a remand with respect to an appeal for a higher initial rating for bilateral hearing loss.

The Veteran appealed, to the United States Court of Appeals for Veterans Claims (Court), the Board's March 2007 decision with respect to the hypertension and diabetes with retinopathy claims.  In July 2009, the Court remanded those issues for additional action.

In December 2009, the Board remanded the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Board remanded all three issues.

The issues of service connection for hypertension and for diabetes with diabetic retinopathy are addressed in the REMAND portion of the decision below and are again REMANDED to the RO via the AMC.  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The Veteran's hearing impairment has not exceeded Level II in the right ear and Level IV in the left ear during the course of the claim.


CONCLUSION OF LAW

The Veteran's hearing impairment has not met the criteria for a compensable rating.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.85, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

With respect to the Veteran's hearing loss claim, VA provided the Veteran notice in letters issued in September 2002 and August 2003, regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In a May 2007 letter, the AMC informed the Veteran how VA determines disability ratings and effective dates and the types of information that impacts those decisions.  The claim was readjudicated in October 2011. 

However, the claim for a higher rating for hearing loss arises from the initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also 38 C.F.R. § 3.159(b)(3)(i).  Thus, VA's duty to notify in this case has been satisfied.  See generally Turk v. Peake, 21 Vet. App. 565 (2008) (where a party appeals from an original assignment of a disability rating, the claim is classified as an original claim, rather than as one for an increased rating); see also Shipwash v. Brown, 8 Vet. App. 218, 225 (1995); see also Fenderson v. West, 12 Vet. App. 119 (1999) (establishing that initial appeals of a disability rating for a service-connected disability fall under the category of "original claims").

With respect to the hearing loss rating issue, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post service treatment records, VA examination 

reports, and the transcript of a December 2006 hearing before an RO Decision Review Officer (DRO).  In addition, the prior remand directives have been accomplished.  As requested, additional VCAA notice was provided in a May 2007 letter and a VA examination was conducted in July 2009.  Additionally, in the December 2009 Board remand, the Board instructed the RO to readjudicate the hearing loss rating issue following the submission of additional evidence.  The RO readjudicated that issue in an October 2011 supplemental statement of the case The Board is satisfied that there has been substantial compliance with the remand directives, such that the Board may proceed with review of that issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Rating for Hearing Loss

The RO established service connection for the Veteran's hearing loss effective in March 2002.  The Veteran appealed the 0 percent, noncompensable disability rating that the RO assigned.  


Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Under the Rating Schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz, shown on a puretone audiometry test.  38 C.F.R. § 4.85.  To find the appropriate disability rating based on test results, the puretone threshold average for each ear is considered in combination with the percentage of speech discrimination to establish a hearing impairment level, labeled from I to XI.  See 38 C.F.R. § 4.85, Table VI.  The hearing impairment levels of both ears are then considered together to establish a disability rating for the hearing loss.  See 38 C.F.R. § 4.85, Table VII.

When certain exceptional patterns of hearing impairment are present, the Roman numeral hearing impairment level is determined from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  On VA audiological examinations in 2004 and 2009, the Veteran's hearing impairment was not in the exceptional patterns described in 38 C.F.R. § 4.86(a), so Table VI(a) does not apply to the rating of his hearing impairment.  Tables VI and VII are reproduced below.


TABLE VI
Numeric Designation of Hearing Impairment
Based on Puretone Threshold Average and Speech Discrimination

Percentage of 
Discrimination		Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV
84-90
II
II
II
III
III
III
IV
IV
IV
76-82
III
III
IV
IV
IV
V
V
V
V
68-74
IV
IV
V
V
VI
VI
VII
VII
VII
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI



Table VII
Percentage Evaluations for Hearing Impairment

LEVEL OF HEARING
IN BETTER EAR
XI 
100* 










X 
90 
80 









IX 
80 
70 
60 








VIII 
70 
60 
50 
50 







VII 
60 
60 
50 
40 
40 






VI 
50 
50 
40 
40 
30 
30 





V 
40 
40 
40 
30 
30 
20 
20 




IV 
30 
30 
30 
20 
20 
20 
10 
10 



III 
20 
20 
20 
20 
20 
10 
10 
10 
0 


II 
10 
10 
10 
10 
10 
10 
10 
0 
0 
0 

I 
10 
10 
0 
0 
0 
0 
0 
0 
0 
0 
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I
					LEVEL OF HEARING IN POORER EAR

*  Entitled to special monthly compensation under 38 C.F.R. 3.350. [64 FR 25206, May 11, 1999] 

On a VA audiological evaluation in July 2004, puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
35
45
45
40
LEFT
30
50
60
90

The puretone threshold average was 41 decibels in the right ear and 58 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 80 percent in the left ear.  The hearing impairment levels were Level II in the right ear and Level IV in the left ear under Table VI.  Those test results are consistent with a 0 percent rating under Table VII.

On a VA audiological evaluation in July 2009, puretone thresholds, in decibels, were as follows:



HERTZ


1000
2000
3000
4000
RIGHT
45
40
45
40
LEFT
35
45
65
95

The puretone threshold average was 43 decibels in the right ear and 60 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 80 percent in the left ear.  The hearing impairment levels were Level II in the right ear and Level IV in the left ear under Table VI.  Those test results are consistent with a 0 percent rating under Table VII.

The Board notes that a private audiogram conducted in August 2003 was submitted.  However, the report was provided in graph form only, and the speech test conducted was not the Maryland CNC.  As such, the results of this report are not sufficient for rating purposes.  See 38 C.F.R. § 4.85(a).  However, the Board notes that the 2009 VA examiner indicated the results of that audiometric testing were similar to the findings on the 2004 VA examination.  

The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing, and the 2009 VA examiner described the functional impact of the Veteran's hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) (noting that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities in April 2007).  In this regard, the July 2009 VA examiner noted the Veteran would have significant difficulty following and understanding speech in the presence of background noise and competing work and listening conditions, especially without the use of amplification.  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  The audiological results during the course of the claim fail to show hearing loss which would be compensable under the rating criteria during any portion of the appeal period.  Accordingly, staged ratings are not in order and the assigned rating is appropriate for the entire period of the Veteran's appeal.  See Fenderson, supra.

In summary, as the most probative evidence reflects, at worst, Level II hearing loss in the right ear and Level IV hearing loss in the left ear, the preponderance of the evidence is against a compensable rating for bilateral hearing loss.  Accordingly, the claim is denied. 

The Board has considered whether the Veteran's hearing impairment presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide a higher rating for more severe disability than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss is denied.


REMAND

In July 2009, the Court set aside the Board's March 2007 decision with respect to the hypertension and diabetes with retinopathy claims.  The Court remanded those issues, finding that the Board had not discussed what efforts were undertaken to obtain service department records that are potentially relevant to the claims.  In December 2009, the Board remanded the case to the RO via the AMC to request from the U.S. Marine Corps any and all of the Veteran's service personnel records and service treatment records that are in the possession of the Marine Corps, to particularly include a copy of a letter that the Veteran reportedly signed in 1967 at Quantico, Virginia, releasing him from his duties, and noting that he had hypertension.  All attempts to obtain the evidence and all responses were to be documented.  In addition, the Veteran was to be advised if additional records were not available, and a determination as to whether further attempts to obtain such records would be futile was to be made.  

The RO issued a supplemental statement of the case (SSOC) in October 2011, and returned the case to the Board.  In the SSOC, it is stated that in October 2010 the National Records Center responded to a VA request for the Veteran's service personnel and medical records, and that the National Records Center reported that no such records are available from Quantico.  In addition, it was noted that a February 2011 letter was issued to the Veteran advising him of this fact.

The claims file does not contain any copies or documentation of the RO's requests for records or the National Records Center's response, nor is a copy of the February 2011 RO letter contained in the claims file.  The Board has also reviewed the virtual file on VA's computer system, but none of these documents were contained in the virtual file.  Additionally, the claims file does not contain any determination from the RO as to whether further attempts to obtain such records would be futile.  The Court has ruled that the Board has a duty under law to ensure that the RO complies with remand orders of the Board or the Court.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, the Board will again remand the appeal on the hypertension and diabetes issues, for the RO to comply with the remand orders that have not been addressed.

Accordingly, the case is REMANDED for the following action:

1.  The RO reports having corresponded with the National Records Center in 2010, requesting from the U.S. Marine Corps any and all of the Veteran's service personnel records and service medical records that are in the possession of the Marine Corps.  Associate with the Veteran's claims file documentation of the 2010 attempts to obtain the evidence and all responses.  If such documentation is not available, request those records from appropriate sources again.  Associate all evidence obtained with the Veteran's claims file.

2.  If additional service personnel and medical records for the Veteran are not available, make a formal determination as to whether further attempts to obtain such records would be futile, and associate that determination with the claims file.  Advise the Veteran of that determination.

3.  Associate with the Veteran's claims file a copy of the February 2011 letter advising the Veteran of the inability to obtain additional service records.  

4.  After completion of the above, review the expanded record and review the Veteran's claims for service connection for hypertension and for diabetes mellitus with diabetic retinopathy.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond.  Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded.  The Veteran has the right to submit additional evidence and argument on those matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


